Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                          No. 04-18-00645-CR

                                    EX PARTE DWIGHT BASON

                      From the 187th Judicial District Court, Bexar County, Texas
                                     Trial Court No. NM392603
                              Honorable Joey Contreras, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 16, 2019

DISMISSED

           While awaiting trial, appellant filed a pre-trial application for writ of habeas corpus, which

the trial court denied. Appellant then filed a pro se notice of appeal, and the record was forwarded

to this court. The trial court clerk subsequently supplemented the appellate record with the trial

court’s order dismissing the underlying case. However, no motion to dismiss this appeal has been

filed. See TEX. R. APP. 42.2(a).

           In light of the record before us, we conclude good cause exists to suspend operation of Rule

42.2(a) in this case. See TEX. R. APP. 2. Accordingly, this appeal is dismissed.

                                                      PER CURIAM

DO NOT PUBLISH